Citation Nr: 1544009	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-31 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as a major depressive disorder, to include as secondary to his service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to service connection for psychosis for the purposes of establishing eligibility to treatment.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to a rating in excess of 20 percent for instability of the left knee associated with left knee arthritis.

7.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

8.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

9.  Entitlement to a rating in excess of 10 percent for hypertension.

10.  Entitlement to a rating in excess of 10 percent for residuals of a right hip contusion. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in July 2015; a transcript of the hearing is of record.  The Veteran withdrew representation by the Georgia Department of Veterans Affairs at the hearing and indicated that he is being represented by Christopher Loiacono, Agent.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's major depressive disorder has been attributed to his service-connected disabilities. 

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

3.  At his July 2015 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for service connection for psychosis for the purposes of establishing eligibility to treatment and for a prostate disability, and an increased rating claim for hypertension.  He additionally withdrew (in the event TDIU was granted, which it is above) his increased rating claims for his service-connected degenerative disc disease of the lumbar spine, instability of the left knee associated with left knee arthritis, left knee arthritis, chondromalacia of the right knee, and for residuals of a right hip contusion. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, claimed as a major depressive disorder, is proximately due to or the result of his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for purposes of establishing eligibility to treatment and for a prostate disability, and for entitlement to increased ratings for service-connected degenerative disc disease of the lumbar spine, instability of the left knee associated with left knee arthritis, left knee arthritis, chondromalacia of the right knee, hypertension, and for residuals of a right hip contusion have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection- Acquired Psychiatric Disability 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1331 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is service-connected for degenerative disc disease of the lumbar spine, instability of the left knee associated with left knee arthritis, hypertension, chondromalacia of the right knee, left knee arthritis and residuals of a right hip contusion. He asserts that his major depressive disorder is the result of his service-connected orthopedic disabilities. This is primarily a medical issue.  
      
In this regard, a January 2012 VA examiner determined that the claimed condition was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition.  Although, the VA examiner provided rationale which is not as supportive as the above stated opinion. 

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  
 
Reading the January 2012 VA in the light most favorable to the Veteran, the Board finds that the claim for service connection for an acquired psychiatric disability, may be granted.  Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 

II. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The Veteran's ratings for his service-connected disabilities meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in August 1994.  See VA Form 21-8940 received November 2005.  In statements issued in March 2004, and August 2004, the Veteran's private physician, Dr. D.S., opined that the Veteran's back disability continued to produce impairment and disability with respect to his ability to carry out gainful employability.  In an April 2008, Dr. D.S., stated that the Veteran's back disability was permanent and static and that his condition continued to produce permanent impairment in carrying out employment. 

An August 2010 VA examiner noted that the Veteran's back may limit some levels of physical employment and have a lesser effect on sedentary employment.  It was noted that his knee conditions have little impact on his ability to perform physical or sedentary work.  The VA examiner additionally noted that there is no current impact on physical or sedentary employment due to his hypertension.  It was also noted that the Veteran's right hip likely had some mild effect on physical and minimal effect on sedentary employment. 

In a March 2013 statement, Dr. J. A., noted that the Veteran had worked as an electrical assistant.  He opined that the Veteran would not be able to do any type of work doing this, based on the limitations secondary to his lower back and chronic pain issues.

The Veteran's current rating for his disabilities at this this time appears to be 70 percent. 

The Board finds the VA examiners' opinions together, in conjunction with the evidence of record provide highly probative evidence in support of a TDIU.  The significant negative impact of his service-connected disabilities on his employability is evident.  The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

III.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran indicated his desire to withdraw his appeals regarding the issues of entitlement to service connection for purposes of establishing eligibility to treatment and for a prostate disability, and for entitlement to an increased rating for service-connected hypertension at his July 2015 BVA hearing.  Additionally, he stated that if he were to be granted TDIU he would consider his additional claims of  entitlement to increased ratings for service-connected degenerative disc disease of the lumbar spine, instability of the left knee associated with left knee arthritis, left knee arthritis, chondromalacia of the right knee, hypertension, and for residuals of a right hip contusion "satisfied."  

As the Board has granted the Veteran's claim for TDIU above, the Veteran's claims for increased ratings are additionally considered withdrawn.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and they are dismissed.

ORDER

Service connection for an acquired psychiatric disability, claimed as a major depressive disorder, to include as secondary to his service-connected disabilities, is granted. 

Entitlement to a TDIU is granted.

The claim for entitlement to service connection for psychosis for the purposes of establishing eligibility to treatment is dismissed without prejudice.

The claim for entitlement to service connection for a prostate disability is dismissed without prejudice.

The claim for entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is dismissed without prejudice.

The claim for entitlement to a rating in excess of 20 percent for instability of the left knee associated with left knee arthritis is dismissed without prejudice.

The claim for entitlement to a rating in excess of 10 percent for left knee arthritis is dismissed without prejudice.

The claim for entitlement to a rating in excess of 10 percent for chondromalacia of the right knee is dismissed without prejudice.

The claim for entitlement to a rating in excess of 10 percent for hypertension is dismissed without prejudice

The claim for entitlement to a rating in excess of 10 percent for residuals of a right hip contusion is dismissed without prejudice. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


